DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I (claim 47) in the reply filed on 8/24/2022 is acknowledged.  The traversal is on the ground that there is unity of invention since Yamada does not teach or disclose the dry process polymer membrane of claim 1.  This is not found persuasive because Zhang in view of Fleischmann discloses the membrane (see rejection of claim 1 below).
The requirement is still deemed proper and is therefore made FINAL.
Claims 48-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/24/2022.
Claim Objections
Claims 1-2, 5-6, 12-14, 18, 20, 22, 29, 31, 35, and 37 are objected to because of the following informalities:  
In claim 1, line 21, “membrane film having a polymer resin (A)” should be changed to read “membrane film has a polymer resin (A)” to correct the tense.
In claim 1, “CSI= (A-|B-A|1.8) x C x (D x E)/106” should be changed to read “CSI= (A-|B-A|1.8) x C x (D x E)/106” to correct the exponents as per the instant speciation P14; L16-23.
In claim 2, line 2, “the impregnate” should be changed to read “the first impregnate material” to be commensurate in scope with claim 1, line 17.
In claim 5, lines 2-3, “wherein the pores of the membrane, base film, substrate, or precursor” should be changed to read “wherein the pores of the membrane film
In claim 6, lines 2-3, “wherein the pores of the membrane, base film, substrate, or precursor” should be changed to read “wherein the pores of the membrane film
In claim 12, lines 2-3, “of the pores of the membrane, base film, substrate, or precursor” should be changed to read “of the pores of the membrane film
In claim 13, lines 2-3, “of the pores of the membrane, base film, substrate, or precursor” should be changed to read “of the pores of the membrane film
In claim 14, lines 2-3, “of the pores of the membrane, base film, substrate, or precursor” should be changed to read “of the pores of the membrane film
In claim 18, line 3, “of the pores of the membrane, base film, substrate, or precursor” should be changed to read “of the pores of the membrane film
In claim 20, lines 2-3, “wherein the coated membrane, base film, substrate, or precursor” should be changed to read “wherein the coated membrane film” to be commensurate in scope with claim 1, line 5.
In claim 22, lines 2-3, “wherein the coated membrane, base film, substrate, or precursor” should be changed to read “wherein the coated membrane film
In claim 29, line 2, “coated membrane” should be changed to read “coated membrane film” to be commensurate in scope with claim 1, line 5.
In claim 31, lines 2-3, “wherein the membrane, base film, substrate, or precursor” should be changed to read “wherein the membrane film
In claim 31, lines 4-5, “the uncoated polymer membrane, base film, substrate, or precursor” should be changed to read “the uncoated polymer membrane film
In claim 35, lines 2-3, “the coated polymer membrane, base film, substrate, or precursor” should be changed to read “the coated polymer membrane film
In claim 37, lines 2-5, “the pores in the membrane, base film, substrate, or precursor” (two instances) should be changed to read “the coated polymer membrane film.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-14, 18, 20, 22, 29, 31, 35, 37, and 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 19, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-9, 12-14, 18, 20, 22, 29, 31, 35, 37, and 47 are rejected based on their dependency on claim 1.
Regarding claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “< 1.0 μm”, and the claim also recites “< 0.10 μm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 12-14, 18, 20, 22, 29, 31, 35, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20160149181 A1) and further in view of Fleischmann et al. (US 20150162586 A1).
Regarding claim 1, Zhang discloses a dry process polymer membrane adapted for use as or in a separator for a lithium battery ([0014], [0061]), including at least one microporous membrane film with at least one area of surfaces of pores in the polymer membrane (Table 2; Example 5; 0.026 μm PP pore size) and wherein the membrane film has a polymer resin (A) as a major component (Table 2; Example 5; PP Homopolymer); and wherein the dry process polymer membrane has a composite splittiness index of 141 (Table 2; Example 5) which is within the claimed range of greater than 140 measured where composite splittiness index is defined by the equation below wherein composite splittiness index is a function of the first load peak, the second load peak, TD tensile strength, MD tensile strength, and TD elongation measured during puncture strength testing:
	CSI= (A-|B-A|1.8) x C x (D x E)/106
	where:
	A=First Load Peak/(Thickness x (1-% Porosity));
	B=Second Load Peak/Thickness;
	C=TD Elongation;
	D=MD Tensile Strength;
	E=TD Tensile Strength; and
	where First and Second Load Peak are in units of gram-force, thickness values are in microns, MD and TD tensile strength are in gram-force, and TD elongation is expressed as percentage [0059].
Zhang does not disclose wherein the dry process polymer membrane includes at least one microporous impregnated membrane film with at least one area of surfaces of pores in the polymer membrane having a first thin layer of at least a first impregnate material comprising a polymer resin (B) as a major component therein such as at least an about 10% impregnation depth into the thickness of the polymer membrane.
Fleischmann teaches a dry process polymer membrane adapted for use as or in a separator for a lithium battery ([0008], [0032], [0063], [0147]; Celgard 2325 separators are made via a dry process), including at least one microporous impregnated membrane film (Fig. 2; 50) [0063] with at least one area of surfaces of pores (Fig. 2; 70) in the polymer membrane having a first thin layer (Fig. 2; 90 or 92) [0052] of at least a first impregnate material (Fig. 2; 80) [0147] comprising a polymer resin (B) as a major component ([0049], [0065]-[0066]; component b)) therein such as 100% impregnation depth into the thickness of the polymer membrane ([0052]; pores may be fully filled) out of a list of other options which is within the claimed range of such as at least an about 10% impregnation depth into the thickness of the polymer membrane and wherein the membrane film has a polymer resin (A) as a major component ([0063], [0122]; component a)) to provide good thermoplastic properties and achieve increased mechanical and chemical stability for the separator [0043].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select an impregnation depth within the claimed range in Fleischmann out of other options and impregnate the dry process polymer membrane of Zhang in a manner taught by Fleischmann to provide good thermoplastic properties and achieve increased mechanical and chemical stability for the separator and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the first impregnate material further comprises other additives (Fleischmann; [0147]; electrolyte).
It would have been obvious to one of ordinary skill in the art at the time the application was filed add the other additives taught by Fleischmann to the first impregnate material of modified Zhang because it is a known additive suitable for the intended purpose of forming a dry process polymer membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 3, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the resin (B) is different from resin (A) (Fleischmann; [0054]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to configure resin (A) and resin (B) of modified Zhang in a manner taught by Fleischmann because it is a known configuration suitable for the intended purpose of forming a dry process polymer membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the polymer resin (B) forms a thin coating (Fleischmann; Fig. 2; 90 or 92) (Fleischmann; [0052]) that makes the coated membrane film stronger (Fleischmann; [0043]; increased mechanical stability).
Regarding claim 5, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the pores of the membrane have a solvent added after the impregnation of polymer (B) (Fleischmann; [0147], [0157]; electrolyte).
It would have been obvious to one of ordinary skill in the art at the time the application was filed add the solvent taught by Fleischmann to the pores of modified Zhang because it is a known solvent suitable for the intended purpose of forming a dry process polymer membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the pores of the membrane film have a minimum pore dimension of < 5 μm (Fleischmann; [0116]) and the thickness of the coating of polymer resin (B) is < 1 μm (Fleischmann; [0117]).
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a minimum pore dimension and thickness of Fleischmann, such that wherein the pores of the membrane film have a minimum pore dimension of > 2 times the thickness of the coating of polymer resin (B) as claimed, and utilize this minimum pore dimension and thickness in modified Zhang because it is a known ratio suitable for the intended purpose of forming a dry process membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 7, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the coated or impregnated membrane film is at least microporous (Fleischmann; [0063]).
Regarding claim 8, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the minimum thickness of the coating of the polymer resin is < 1 μm (Fleischmann; [0117]) which overlaps with the claimed range of > 0.001 μm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a minimum thickness of the coating in Fleischmann which overlaps with the claimed range and use it as the minimum thickness for the coating in modified Zhang because it is a known thickness suitable for the intended purpose of forming a dry process membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 9, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the average thickness of the coating of the polymer resin is < 1.0 μm (Fleischmann; [0117]) which is within the claimed range of < 1.0 μm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the thickness of the coating in Fleischmann as the average thickness of the coating in modified Zhang because it is a known thickness suitable for the intended purpose of forming a dry process membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 12, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the minimum pore dimension of the pores of the polymer membrane film is < 5 μm (Fleischmann; [0116]) and the thickness of the coating of polymer resin (B) is < 1 μm (Fleischmann; [0117]).
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a minimum pore dimension and thickness of Fleischmann, such that wherein the minimum pore dimension of the pores of the polymer membrane film is at least > 2 times the thickness of the coating of the polymer resin (B) as claimed, and utilize this minimum pore dimension and thickness in modified Zhang because it is a known ratio suitable for the intended purpose of forming a dry process membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 13, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the minimum pore dimension of the pores of the membrane film is less than or equal to 5 μm (Fleischmann; [0116]) which overlaps with the claimed range of at least 0.20 μm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a minimum pore dimension in Fleischmann which overlaps with the claimed range, and utilize this minimum pore dimension in modified Zhang because it is a known minimum pore dimension suitable for the intended purpose of forming a dry process membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 14, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the maximum pore dimension of the pores of the membrane film is less than or equal to 5 μm (Fleischmann; [0116]) which is within the claimed range of less than 15.0 μm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the maximum pore dimension of Fleischman in modified Zhang because it is a known maximum pore dimension suitable for the intended purpose of forming a dry process membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 18, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the minimum effective cross-sectional area of at least 80% of the pores of the coated membrane film is 19.6 μm2 per pore (Fleischmann; [0116]; converting to area when the size/diameter of each pore is 5 μm or less assuming shape of pore is close to a circle) or less which overlaps the claimed range of at least 7.85 x 10-7 μm2 per pore.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a minimum effective cross-sectional area in Fleischmann which overlaps with the claimed range, and utilize this minimum effective cross-sectional area in modified Zhang because it is a known minimum effective cross-sectional area suitable for the intended purpose of forming a dry process membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 20, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the membrane film has a maximum Gurley of 400 s (Zhang; Table 2; Example 5). Modified Zhang also discloses wherein a relatively low Gurley is desirable (Zhang; [0083]).
Thus, the skilled artisan, when coating the membrane film of modified Zhang, would try to keep the coated membrane film as low as possible such that the maximum Gurley is 3,000 s.
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the coated membrane film of modified Zhang to have a maximum Gurley as claimed because it is desirable to have a relatively low Gurley and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 22, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the coated membrane has a minimum porosity of 40 % (Zhang; Table 2; Example 5) which is within the claimed range of at least 20 %.
Regarding claim 29, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the coated membrane film has an average pore size less than or equal to 1 μm (Fleischmann; [0116]) is within the claimed range of less than 2.0 μm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the average pore size of Fleischman in modified Zhang because it is a known average pore size suitable for the intended purpose of forming a dry process membrane and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 31, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the membrane film has resultant pore shapes of oval (Zhang; Fig. 10).
Regarding claim 35, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses wherein the coated membrane film is adapted to be coated on at least one side thereof (Fleischman; Fig. 2; 90 or 92) (Fleischman; [0052]). 
Regarding claim 47, modified Zhang discloses all the limitations of the dry process polymer membrane above and further discloses a lithium battery comprising a battery separator which comprises the dry process polymer membrane (Zhang; [0076], [0079]).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20160149181 A1) and Fleischmann et al. (US 20150162586 A1) as applied to claim 1 above, and further in view of Duong et al. (US 20150028516 A1) (English machine translation provided herein).
Regarding claim 37, modified Zhang discloses all the limitations of the dry process polymer membrane above but does not disclose wherein one half of the surfaces of the pores in the membrane film coated or treated with the polymer resin (B) and the other half of the surfaces of the pores in the membrane film are coated or treated with a polymer resin (C), wherein the resin (C) is different from the resin (B). 
Duong teaches a polymer membrane adapted for use as or in a separator for a battery (Fig. 2) ([0002], [0124]), including at least one porous impregnated membrane film (Fig. 2; 105) with at least one area of surfaces of pores in the polymer membrane having a first thin layer (Fig. 2; 101 or 102) of at least a first impregnate material comprising a polymer resin (B) (Fig. 2; 103 or 104) as a major component therein ([0066]-[0067]) such as an about 50 % impregnation depth into the thickness of the polymer membrane (Fig. 2) which is within the claimed range of at least an about 10% impregnation depth and wherein the membrane film has a polymer resin (A) as a major component [0124], wherein one half of the surfaces of the pores in the membrane film coated or treated with the polymer resin (B) (Fig. 2; 101, 103) and the other half of the surfaces of the pores in the membrane film are coated or treated with a polymer resin (C) (Fig. 2; 102, 104, wherein the resin (C) is different from the resin (B) ([0066]-[0067]) in order to improve separator ionic conductivity and effectiveness as an ionic transport barrier [0011]. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to add the resin (C) of Duong to the dry process polymer membrane of modified Zhang in a configuration taught by Duong in order to improve separator ionic conductivity and effectiveness as an ionic transport barrier and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759